Exhibit 10.2

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
May 21, 2015, by and among Demand Media, Inc. (the “Company”) and Julie
Campistron (the “Consultant”).

 

RECITALS

 

A.                                    The Consultant currently serves as
Executive Vice President, Media of the Company pursuant to that certain
employment agreement with the Company, dated November 1, 2013, as amended from
time to time (the “Employment Agreement”).

 

B.                                    In connection with Consultant’s voluntary
termination, the Company and the Consultant mutually desire to transition the
Consultant’s role with the Company from that of Executive Vice President, Media
to that of a non-employee consultant advisor to the Company, effective as of
June 6, 2015 (the “Transition Date”).

 

C.                                    The Consultant and the Company mutually
desire that, effective as of the Transition Date, the Employment Agreement will
terminate, and, subject to and conditioned upon Consultant signing and not
revoking a Release, as defined below, this Agreement will supersede and replace
the Employment Agreement in its entirety and the Consultant will cease to be an
employee of the Company and will thereupon become an independent contractor of
the Company performing the Services (as defined below).  The Consultant desires
to perform such services on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Consultant hereby agree as follows:

 

1.                                      Resignation.  The Consultant hereby
(a) resigns from her position as Executive Vice President, Media of the Company
and from all other offices held with the Company and/or its affiliates (if any),
and (b) terminates her employment with all such entities, in each case,
effective as of the close of business on June 5, 2015 (the “Resignation Date”). 
As of the Resignation Date, the Employment Agreement shall terminate and shall
be of no further force and effect, and neither the Company nor the Consultant
shall have any further obligations pursuant thereto.  In connection with
Consultant’s resignation contemplated herein, the Company shall pay out to
Consultant (net of any applicable withholding and payroll taxes) the following
items in accordance with applicable law: (i) base salary through the Resignation
Date, (ii) unused vacation, if any, accrued in accordance with the Company’s
policy, (iii) reimbursement of documented out-of-pocket expenses properly
submitted in accordance with the Company’s reimbursement policy and (iv) return
of any voluntary contributions made by the Consultant in connection with her
participation in the Company’s Employee Stock Purchase Plan, if applicable.

 

1

--------------------------------------------------------------------------------


 

2.                                      Services and Compensation.  Subject to
and conditioned upon Consultant’s execution and delivery to the Company of an
effective release of claims in substantially the form attached hereto as
Exhibit A (the “Release”) within twenty-one (21) days following the Transition
Date and non-revocation of such Release during any applicable revocation period,
the parties shall enter into the consulting arrangement as set forth in this
Agreement and as specifically described in this section 2.

 

(a)                                 Services. During the Term (as defined
below), the Consultant shall serve as a consultant to the Company with respect
to inquiries by the Company’s Content and Media service offering, including
eHow, and the Content Solutions and Studio teams, and other Company employees
and management as applicable for related transition issues and projects (the
“Services”).  It is the intention of the parties that the Consultant will make
herself available to answer questions and address other similar matters for up
to approximately fifteen (15) hours per month with respect to the Services
contemplated herein as and when reasonably requested by the Company.

 

(b)                                 Compensation for Services. In consideration
for the performance of the Services, during the Term the Company shall pay or
provide to the Consultant the monthly sum of twenty thousand dollars and zero
cents ($20,000.00) (the “Consulting Fees”).  Payment of the Consulting Fees
contemplated herein shall be paid to Consultant within thirty (30) days after
the end of each month in which Services are rendered by Consultant.  Consultant
must invoice the Company for these amounts.  Company shall issue to Consultant a
Form 1099 with respect to Consulting Fees paid to the Consultant with respect to
the Services provided hereunder.

 

(c)                              Expenses. During the Term, the Company shall
reimburse the Consultant for reasonable and documented out-of-pocket expenses
incurred by Consultant in connection with rendering the Services hereunder,
which reimbursement shall be in accordance with the Company’s substantiation and
reimbursement policies applicable to any independent contractors, as in effect
from time to time.

 

(d)                                 Employment Termination Payments and
Benefits. In addition to the consulting arrangement as set forth in this
Agreement and as specifically described above in Sections 2(a)-(c), subject to
and conditioned upon the Consultant’s execution and delivery to the Company of
the Release within twenty-one (21) days following the Transition Date and
non-revocation of such Release during any applicable revocation period,
Consultant shall be entitled to a lump sum payment of seven thousand five
hundred dollars ($7,500), less applicable taxes and authorized deductions.

 

3.                                      Term and Obligations Upon Termination

 

(a)                                 Term.  The Consultant’s services hereunder
shall be for a term commencing on the Transition Date and ending on August 31,
2015 (the “Term”), unless earlier terminated.  The Consultant may terminate this
Agreement at any time, and Company may terminate this Agreement only for Cause
as defined in the Employment Agreement. In the event that this Agreement is
terminated early, the Company shall pay any pro-rated Consulting Fees owed to
Consultant through the date of termination.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Obligations Upon Termination.  Upon
termination of the Term and the Consultant’s Services hereunder:

 

(i)                                     The Company shall pay within thirty (30)
days after the date of termination (or such earlier date as may be required by
applicable law), all amounts owing to the Consultant for Services completed
and/or reimbursable expenses (under Section 2(c) above) incurred through the
termination date;

 

(ii)                                  Section 4 (Confidentiality Agreement),
Section 5 (Cooperation), Section 6 (Non-Disparagement) and Section 8
(Independent Contractor) hereof, as well as the Confidentiality Agreement (as
defined below), shall survive termination of this Agreement and shall continue
in effect.

 

(c)                                  Return of Property. Upon the termination of
the Term and the Consultant’s Services hereunder for any reason, the Consultant
agrees to return to the Company all documents of the Company and its affiliates
(and all copies thereof) and all other Company or Company affiliate property
that the Consultant has in her possession, custody or control. Such property
includes, without limitation: (i) any materials of any kind that the Consultant
knows contain or embody any proprietary or confidential information of the
Company or an affiliate of the Company (and all reproductions thereof),
(ii) computers (including, but not limited to, laptop computers, desktop
computers and similar devices) and other portable electronic devices (including,
but not limited to, tablet computers), cellular phones/smartphones, credit
cards, phone cards, entry cards, identification badges and keys, and (iii) any
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
customers, business plans, marketing strategies, products and/or processes of
the Company or any of its affiliates and any information received from the
Company or any of its affiliates regarding third parties.

 

(d)                                 Additional Separation Pay.  Subject to and
conditioned upon the Consultant’s execution and delivery to the Company of an
effective release of claims in substantially the form attached hereto as
Exhibit B (the “Consulting Release”) within seven (7) days following the
expiration of the Term or the earlier termination of this Agreement and the
Services of Consultant hereunder, Consultant shall be entitled to a lump sum
payment of seven thousand five hundred dollars ($7,500), less applicable taxes
and authorized deductions.

 

(e)                                  Exclusivity of Benefits.  Except as
expressly provided in this Agreement, the Company shall have no further
obligations to the Consultant upon termination of the Term and the Consultant’s
Services hereunder.

 

4.                                      Confidentiality Agreement. The parties
acknowledge and agree that they have entered into a Confidentiality Agreement,
dated April 19, 2007 (the “Confidentiality Agreement”) and the Consultant hereby
acknowledges and agrees that such agreement shall remain in full force and
effect in accordance with its terms and that the Consultant shall be bound by
its terms and conditions.

 

5.                                      Cooperation. In addition to the Services
(and without further compensation), the Consultant agrees that, following the
Transition Date, the Consultant will use commercially

 

3

--------------------------------------------------------------------------------


 

reasonable efforts to cooperate with the Company, to the extent reasonably
requested by the Company, to consult, advise and provide relevant input with
respect to: any internal investigation or administrative, regulatory or judicial
proceeding involving matters that were within the scope of the Consultant’s
duties and responsibilities to the Company and its affiliates during the
Consultant’s employment with the Company.

 

6.                                      Non-Disparagement. The Consultant agrees
not to disparage the Company, any affiliate of the Company and/or any officers,
directors, employees, shareholders and/or agents of the Company or any affiliate
of the Company in any manner intended or reasonably likely to be harmful to them
or their business, business reputation or personal reputation. The Company shall
ensure that its directors and executive officers do not disparage the Consultant
in any manner intended or reasonably likely to be harmful to the Consultant’s
business or personal reputation.

 

7.                                      Representations.  The Consultant
represents and warrants that the Consultant has no outstanding agreement,
relationship or obligation that is in conflict with any of the provisions of
this Agreement, or that would preclude the Consultant from performing hereunder
or complying with the provisions hereof, and further agrees that the Consultant
will not enter into any such conflicting agreement or relationship during the
Term. Consultant’s becoming employed on a full-time or part-time basis, or
providing consulting services to a third party, shall not be deemed a
conflicting relationship hereunder, provided that such other employment or
engagement is in accordance with the terms of the Confidentiality Agreement, as
defined above, and in particular, with sections 1 (Confidential Information), 4
(Employee Non-Solicitation) and 5 (Client Non-Solicitation).  The Consultant
agrees to comply with any insider trading policy, ethics policy and business
conduct policy of the Company during the term of this Agreement but may adopt a
Section 10b5-1 trading plan consistent with such obligations.

 

8.                                      Independent Contractor.  The Consultant
expressly acknowledges and agrees that, as of the Transition Date, she is solely
an independent contractor and shall not be construed to be an employee of the
Company in any matter under any circumstances or for any purposes whatsoever. 
The Company shall not be obligated to (a) pay on the account of the Consultant,
any unemployment tax or other taxes required under the law to be paid with
respect to employees, (b) withhold any monies from the fees of the Consultant
for income tax purposes or (c) provide the Consultant with any benefits,
including without limitation health, welfare, pension, retirement, or any kind
of insurance benefits, including workers’ compensation insurance. 
Notwithstanding the foregoing, any amounts payable to the Consultant in respect
of her service as an employee of the Company prior to the Transition Date shall
be subject to withholding in accordance with applicable law.  The Consultant
acknowledges and agrees that the Consultant is obligated to report as income all
compensation received by the Consultant pursuant to this Agreement, and to pay
any applicable income, self-employment and other taxes thereon.  The Consultant
and the Company hereby acknowledge and agree that this Agreement does not impose
any obligation on the Company to offer employment to the Consultant at any time.

 

4

--------------------------------------------------------------------------------


 

9.                                      Assignment.  This Agreement and the
rights and duties hereunder are personal to the Consultant and shall not be
assigned, delegated, transferred, pledged or sold by the Consultant without the
prior written consent of the Company.  This Agreement shall inure to the benefit
of and be enforceable by the parties hereto, and their respective heirs,
personal representatives, successors and assigns.

 

10.                               Notices.  All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to the Consultant:  at the Consultant’s most recent address on the records of
the Company.

 

If to the Company:

 

Demand Media, Inc.

1655 26th Street
Santa Monica, CA 90404

Attn: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

11.                               Section 409A.  To the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A of the Internal
Revenue Code and Department of Treasury regulations and other interpretive
guidance issued thereunder (“Section 409A”).  Notwithstanding any provision of
this Agreement to the contrary, if the Company determines that any compensation
or benefits payable under this Agreement may be subject to Section 409A, the
Company shall work in good faith with the Consultant to adopt such amendments to
this Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Company determines are necessary or appropriate to avoid the imposition
of taxes under Section 409A, including without limitation, actions intended to
(a) exempt the compensation and benefits payable under this Agreement from
Section 409A, and/or (b) comply with the requirements of Section 409A; provided,
however, that this Section 11 shall not create an obligation on the part of the
Company to adopt any such amendment, policy or procedure or take any such other
action, nor shall the Company have any liability for failing to do so.  Any
right to a series of installment payments pursuant to this Agreement is to be
treated as a right to a series of separate payments.  To the extent permitted
under Section 409A, any separate payment or benefit under this Agreement or
otherwise shall not be deemed “nonqualified deferred compensation” subject to
Section 409A to the extent provided in the exceptions in Treasury Regulation
Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other applicable exception
or provision of Section 409A.

 

12.                               Governing Law.  Any dispute, controversy, or
claim of whatever nature arising out of or relating to this Agreement or breach
thereof shall be governed by and interpreted under the laws of the State of
California, without regard to conflict of law principles.

 

5

--------------------------------------------------------------------------------


 

13.                               Entire Agreement; Counterparts. Effective as
of the Transition Date, this Agreement, together with the Confidentiality
Agreement, the Release(s) and any applicable stock option and restricted stock
unit agreements, constitutes the complete and final agreement of the parties and
supersede any prior agreements between them, whether written or oral, with
respect to the subject matter hereof.  Without limiting the generality of the
foregoing, the Consultant hereby agrees that as of the Transition Date, the
Employment Agreement is hereby terminated and shall be of no further force or
effect.  No waiver, alteration, or modification of any of the provisions of this
Agreement shall be binding unless in writing and signed by duly authorized
representatives of the parties hereto.  This Agreement may be executed in
several counterparts, each of which shall be deemed to be an original, but all
of which together will constitute one and the same Agreement.

 

14.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement, or any terms thereof, shall
not affect the validity of this Agreement as a whole, which shall at all times
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

 

DEMAND MEDIA, INC.

 

 

 

 

 

By:

/s/ Sean Moriarty

 

 

Sean Moriarty

 

 

Chief Executive Officer

 

 

 

 

 

 

 

CONSULTANT

 

 

 

 

 

 

/s/ Julie Campistron

 

 

Julie Campistron

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Demand Media, Inc., a Delaware corporation
(the “Company”) and each of its partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof.  The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act.  Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under that certain Consulting Agreement,
dated as of May 21, 2015 between the Company and the undersigned, (ii) to
payments or benefits under any equity award agreement between the undersigned
and the Company, (iii) with respect to Section 2(b)(vi) of that certain
Employment Agreement, dated as of November 1, 2013, as amended from time to
time, between the Company and the undersigned, (iv) to accrued or vested
benefits the undersigned may have, if any, as of the date hereof under any
applicable plan, policy, practice, program, contract or agreement with the
Company, or (v) to any Claims, including claims for indemnification and/or
advancement of expenses, arising under any indemnification agreement between the
undersigned and the Company or under the bylaws, certificate of incorporation or
other similar governing document, or any applicable fiduciary policy, of the
Company.

 

THE UNDERSIGNED ACKNOWLEDGES THAT SHE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

7

--------------------------------------------------------------------------------


 

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON
LAW PRINCIPLES OF SIMILAR EFFECT.

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

 

(A)                               SHE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY
BEFORE SIGNING THIS RELEASE;

 

(B)                               SHE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS
RELEASE BEFORE SIGNING IT; AND

 

(C)                               SHE HAS SEVEN (7) DAYS AFTER SIGNING THIS
RELEASE TO REVOKE THIS RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE
EXPIRATION OF THAT REVOCATION PERIOD.

 

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which she may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

 

The undersigned agrees that if she hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.

 

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

 

IN WITNESS WHEREOF, the undersigned has executed this Release this          day
of                       ,         .

 

 

 

 

 

Julie Campistron

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENERAL RELEASE

 

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Demand Media, Inc., a Delaware corporation
(the “Company”) and each of its partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date hereof
(the “General Release”).  The Claims released herein include, without limiting
the generality of the foregoing, any Claims in any way arising out of, based
upon, or related to that certain Consulting Agreement dated May 21, 2015 or
termination thereof, and Consultant’s provision of services thereunder.

 

THE UNDERSIGNED ACKNOWLEDGES THAT SHE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON
LAW PRINCIPLES OF SIMILAR EFFECT.

 

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which she may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

 

The undersigned agrees that if she hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.

 

9

--------------------------------------------------------------------------------


 

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

 

IN WITNESS WHEREOF, the undersigned has executed this Release this          day
of                       ,         .

 

 

 

 

 

Julie Campistron

 

 

10

--------------------------------------------------------------------------------